UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1180


JAIRO ENRIQUE RIVERA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 29, 2012                 Decided:   October 17, 2012


Before KING and    DAVIS,   Circuit   Judges,     and   HAMILTON,   Senior
Circuit Judge.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Janeen Jihan Hicks Pierre, RAWLS, SCHEER, FOSTER and MINGO,
PLLC, Charlotte, North Carolina, for Petitioner.     Stuart F.
Delery, Acting Assistant Attorney General, Richard M. Evans,
Assistant Director, Jeffrey J. Bernstein, Office Of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jairo     Enrique       Rivera,           a        native     and    citizen         of

Colombia,    petitions      for     review       of       an    order    of     the    Board    of

Immigration     Appeals      (Board)     dismissing               his    appeal        from    the

Immigration Judge’s (IJ) denial of his applications for relief

from removal.

            Rivera    first       disputes        the          agency’s       denial     of    his

asylum application.          The IJ found the asylum application to be

untimely,    and    the     Board    expressly            found     that       Rivera     waived

review of his asylum claim on appeal.                          See 8 U.S.C. § 1252(d)(1)

(2006).     Accordingly, we dismiss the petition for review in part

with respect to this claim.

            Next, Rivera challenges the Board’s finding that he

failed to qualify for withholding of removal.                              “To qualify for

withholding of removal, a petitioner must show that he faces a

clear probability of persecution because of his race, religion,

nationality,       membership       in   a       particular             social        group,    or

political opinion.”          Rusu v. INS, 296 F.3d 316, 324 n.13 (4th

Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).                                    We

have   reviewed       the     administrative                   record     and     find         that

substantial evidence supports the finding below that Rivera did

not meet his burden to qualify for this relief.

            Accordingly, we dismiss in part and deny in part the

petition for review.         We dispense with oral argument because the

                                             2
facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                              PETITION DISMISSED IN PART
                                                      AND DENIED IN PART




                                      3